Pee Cueiam.
This suit was brought to recover damages under the Death act. Victor Pedor, the deceased, a boy “close to nine” years was killed on the 19th day of December, 1928, by being struck by an automobile on Amboy avenue in the city of Perth Am-boy. The trial resulted in a verdict for the plaintiff for $5,000. The defendant obtained a rule to show cause and writes down three reasons for a new trial; the verdict is excessive ; it is against the weight of the evidence; it is against the charge of the trial judge. We find no sufficient reason for disturbing the verdict of the jury. The rule .to show cause is therefore discharged.